I concur fully in all of the foregoing well considered opinion, and in the judgment of affirmance, except that portion of the opinion which holds that the special appearance and motion to quash the service was in effect a general appearance. I am not convinced that the incorporation in the motion to quash of a denial of the court's jurisdiction over the property
as well as the person of the defendant amounted to a general appearance, because, after all, the motion was specially limited to matters of jurisdiction. I fully agree, however, that the challenge to the court's jurisdiction over the property of the defendant, which was located within the territorial jurisdiction of the court was untenable and properly overruled by the court. So, whether or not it amounted to a general appearance is, as I see it, unnecessary for us to decide. *Page 22